Case 8:20-cv-00699-JVS-KES Document 1-2 Filed 04/09/20 Page 1 of 2 Page ID #:26




                        EXHIBIT 2
Case 8:20-cv-00699-JVS-KES Document 1-2 Filed 04/09/20 Page 2 of 2 Page ID #:27
    CAPITAL LEGAL GROUP, PLLC
    INTELLECTUAL         PROPERTY        LAW




   November 28, 2016

   General Counsel
   Edge-Core Networks Corporation
   20 Mason
   Irvine, CA 92618

          Re:     Licensing Opportunity for Parity Networks LLCPortfolio

   Dear Sir or Madam:

   We sent you a letter dated October 5, 2016 regarding the Parity Networks LLC ("Parity") patent
   portfolio. We were surprised that we did not receive a response or even an acknowledgment of
   our letter from you. As conveyed in that letter, Parity is actively exploring the licensing and
   potential sale of its extensive patent portfolio.

   The Parity portfolio encompasses sixty-five (65) United States patents and dozens offoreign
   counterparts around the world. Parity has retained Capital Legal Group, PLLC ("CLG") as its
   exclusive licensing agent with respect its patent portfolio. We are reaching out to
   Edgecore/SMC/ Accton because we believe that the technology protected by this portfolio is
   important to your industry and that your company would derive significant benefits from
   licensing or purchasing the portfolio.

   On November 18, 2016, Parity initiated litigation against an infringer to protect its intellectual
   property rights. Rather than litigate, Parity's strong preference is to discuss a business
   transaction. Because your company sells switches and routers, we are hoping to open a dialog
   directed to the licensing or potential sale of the Parity portfolio. Parity has not completed an
   analysis of your technology as it relates to the Parity patents. Before proceeding down that path,
   Parity would rather begin a mutually beneficial dialog related to this portfolio.

   We realize that you likely regularly receive letters alleging infringement. Please recognize that
   while Parity wishes to amicably license its intellectual property, Parity is a solvent patent owner
   that will not be ignored if it determines its intellectual property is being infringed.

   In summary, Parity wishes to license (or sell) its portfolio without litigation to avoid the arduous
   and expensive task of completing infringement analyses on such an extensive portfolio - as is
   required to initiate litigation. Accordingly, Parity is willing to license its portfolio at a lower
   license fee than it will seek if it must enforce its rights.

   Please know that Parity is interested in arrangements with very reasonable terms. We would
   appreciate your response to this letter within thirty (30) days.

          Sincerely,



       ~~s~
          202-470-0145
          Bridges@CapitalLegalGroup.com
